Citation Nr: 0918296	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-33 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to 
December 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In December 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  During that hearing, the Veteran 
submitted evidence not yet considered by the RO.  In a 
writing dated that same date, he waived initial consideration 
by the RO of that evidence.  See 38 C.F.R. § 20.1304(c) 
(2008).  

The issue of service connection for a low back disability is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


REMAND

The veteran's service treatment records are not part of the 
record.  The RO has attempted to obtain such records, but has 
been informed they are unavailable.  Given the absence of 
such records, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991) (the BVA has a heightened duty in a case 
where the service medical records are presumed destroyed).  
In his October 2004 claim, the Veteran reported a low back 
injury during service, although he did not specify the date.  
In a subsequent written statement dated in March 2005, he 
explained that during active duty he worked with 5-15 pound 
stakes and 10-20 pound sledge hammers, and his routine work 
consisted of hammering the stakes in the ground to anchor 
antennae.  He stated that as time went on, these activities 
put wear and tear on his body.  

At the time of his hearing in December 2008, the Veteran 
submitted the first substantive evidence that related to his 
claim for benefits.  Although he waived initial review by the 
RO, it appears that there are potentially additional relevant 
medical reports available that may help to support his claim.   

A buddy statement dated in December 2008 indicates that CH 
has known the Veteran for 20 years, and they were assigned to 
the same reserve unit upon release from active duty.  
Similarly, the Veteran's spouse stated that the Veteran 
entered reserve service after leaving active duty.  In his 
2004 application for benefits, the Veteran responded that he 
had no reserve service.  Accordingly, clarification is needed 
as to the periods of any additional service of some type, 
whether active duty for training or inactive duty.  
Additionally, any associated records should be obtained from 
those periods and associated with the claims file.  

At his hearing, the Veteran stated that he had a copy of his 
DD-214 that he would submit.  Since a copy of that form does 
not yet appear in the record, he should again be requested to 
submit a copy of it, as well as any other proof of other 
military service.  

On his signed VA Form 21-4138, there is a notation that the 
Veteran had a doctor's appointment in February 2009.  The 
report from that appointment should be obtained and 
associated with the claims file.  

As a result of this information, VA's duty to assist is 
triggered, and the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting 
that he identify those institutions and/or 
health care professionals who treated him 
with regard to his back in February 2009 
(or since).  Ask him to submit the 
necessary documents for VA to assist him 
in obtaining that evidence.  Ask the 
Veteran to identify the dates of all 
periods of military service and to submit 
any proof of such service that he may have 
in his possession.  Request from the 
National Personnel Records Center (NPRC) 
verification of such service and all 
outstanding service records from any 
additional periods that the Veteran 
identifies.  

2.  After completion of the above 
development and after undertaking any 
additional development deemed appropriate, 
such as a VA examination, readjudicate the 
Veteran's claim for entitlement to service 
connection for a low back disability.  If 
the determination remains adverse to the 
Veteran, furnish the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.  App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).






 Department of Veterans Affairs


